Citation Nr: 9933447	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
incomplete paralysis, left upper brachial plexus, to include 
as a result of exposure to Agent Orange.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for PTSD and major 
depressive episode.

4.  A determination of the propriety of the initial 
noncompensable rating assigned to the veteran's service 
connected ureteral calculi.

5.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota, which denied 
the veteran's claim for service connection for incomplete 
paralysis of the left upper brachial plexus, to include as 
due to exposure to herbicides, and from an October 1997 
rating decision, which denied the veteran's claims for 
service connection for migraine headaches, PTSD and major 
depressive episode, and a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities, and 
granted his claim for service connection for ureteral 
calculi, and assigned a noncompensable rating thereto.  The 
veteran filed timely appeals to these determinations.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO&IC. 

2.  In a May 1971 rating decision, the RO&IC originally 
denied the veteran's claim for service connection for 
incomplete paralysis of the left upper brachial plexus; this 
denial was subsequently upheld in RO&IC rating decisions 
dated in November 1993 and December 1993.

3.  The veteran was notified of the December 1993 denial in 
February 1994, but did not file a timely appeal.

4.  The evidence received since the RO&IC's December 1993 
decision, while relevant, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.

5.  The veteran's migraine headaches were clearly and 
unmistakably present prior to service. 

6.  The veteran has not presented competent evidence that his 
preexisting migraine headaches underwent a permanent increase 
in severity during service.

7.  The veteran has not submitted competent evidence that he 
currently suffers from a psychiatric disorder, to include 
PTSD and major depressive episode.

8.  The medical evidence since service does not indicate that 
the veteran suffers from occasional ureteral calculi.

9.  The veteran is currently service-connected for a fracture 
of the right index finger and ureteral calculi, both 
evaluated as noncompensably disabling.

10.  The veteran has not provided competent evidence that his 
noncompensable service-connected disorders clearly interfere 
with normal employability.


CONCLUSIONS OF LAW

1.  The December 1993 RO&IC rating decision which denied 
service connection for incomplete paralysis of the left upper 
brachial plexus is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 U.S.C.A. §§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence received since the December 1993 RO&IC 
rating decision is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for service connection for migraine 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim for service connection for PTSD and 
major depressive episode is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The schedular criteria for a compensable rating for 
ureteral calculi have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.115b, 
Diagnostic Codes 7508, 7509 (1999).

6.  The veteran's claim for a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324 is denied.  38 C.F.R. 
§ 3.324 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

In a May 1971 rating decision, the RO&IC initially denied the 
veteran's claim for service connection for incomplete 
paralysis of the left upper brachial plexus, on the basis 
that the evidence failed to show that the veteran had been 
diagnosed with or treated for this disorder while in service, 
and that the disorder was first manifested and diagnosed in 
November 1970, more than one year after discharge.

Evidence considered in May 1971 included the veteran's 
service medical records, which indicated two instances of 
complaints of left shoulder pain.  At the time of the first 
instance, in December 1966, the veteran complained 
principally of migraine headaches, but also noted that these 
headaches were occasionally accompanied by numbness of the 
left arm.  On examination, no neurologic deficit was found, 
and the examiner did not render a relevant diagnosis.  The 
second complaint was in March 1967, at which time the veteran 
complained of painful and stiff shoulders following 
exercising the previous day.  The examiner diagnosed a muscle 
strain of the right shoulder.  No further complaints of 
shoulder problems were recorded, and the veteran's separation 
examination, dated in May 1969, did not note the presence of 
any shoulder disorders.

Also considered was a statement dated in February 1971 from 
Murray B. Bates, M.D., a physician at the University of 
Minnesota Health Service.  At that time, Dr. Bates noted that 
the veteran had been hospitalized at that facility from 
November 28, 1970 to December 16, 1970.  On admission, the 
veteran reported the onset of right shoulder pain three weeks 
prior to admission, which subsided but was followed by 
weakness around the left shoulder.  A diagnosis of Parsonage-
Turner syndrome (brachial neuritis) was rendered.

Also considered was the report of a VA examination conducted 
in April 1971.  At that time, the veteran reported the onset 
of shoulder problems on November 5, 1970, with subsequent 
progression and hospitalization on November 28, 1970.  The 
examiner noted that "[the veteran] had no special problems 
with the right or the left arm and had no special medication 
or treatment prior to that time."

This denial of service connection was subsequently upheld in 
RO&IC rating decisions dated in November 1993 and in December 
1993.  Evidence considered at that time included extensive VA 
and private medical records, including the following:  
treatment records dated from August 1964 to November 1992 
from University of Minnesota Hospitals; a packet of treatment 
records from various private physicians and health care 
providers dated from December 1970 to June 1973, including 
evidence from Dr. Parry, Dr. Kennedy, Dr. Kioski, Dr. Holm, 
Dr. Rasch, Blue Cross/Blue Shield, HealthEast, and 
HealthScan; a statement dated in October 1992 from Dr. 
Kennedy; treatment records dated from November 1992 to 
December 1992 from Aspen Medical Group; administrative 
determinations dated from December 1992 to March 1993 from 
NorthWest Airlines; and a VA medical opinion dated in May 
1993.  These records again confirmed that the veteran had 
been diagnosed with a shoulder disorder, variously described 
as Parsonage-Turner syndrome, brachioplexopathy, 
brachioplexitis, and brachial neuritis.  The only new 
evidence of particular note was a statement dated in October 
1992 from Dr. Kennedy at the University of Minnesota 
Department of Neurology, at which time he indicated that he 
first saw the veteran at the University of Minnesota in 
"December of 1969," following hospitalization on November 
28th.  He also noted that the veteran had seen a chiropractor 
the day prior to his hospitalization.  However, the RO&IC 
determined that this reported date was in error, since 
numerous other records, including the actual University of 
Minnesota hospitalization records themselves, confirmed that 
the veteran was first hospitalized at that facility on 
November 28, 1970.  The Board also observes that records from 
that facility indicate that the first evidence of treatment 
by Dr. Kennedy is a clinical interpretation by him of an 
electromyography report dated December 1, 1970.  Furthermore, 
the Board observes that in a prior statement dated in January 
1992, Dr. Kennedy stated that "[the veteran] was first 
referred to me for performance of an electromyographic 
examination on 12/1/70."

The veteran was notified of the RO&IC's December 1993 
determination and of his appellate rights by a letter dated 
in February 1994.  However, no appeal was filed within one 
year of notification of the December 1993 denial; therefore, 
the decision became final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.302, 
20.1103 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO&IC may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet.App., 251, 253 
(1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet.App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final December 1993 
decision includes extensive private medical records, most of 
which are exact duplicates of evidence which has previously 
been considered.  This newly-submitted evidence includes the 
following:  duplicate copies of the veteran's service medical 
records; duplicate copies of administrative actions by 
NorthWest Airlines; duplicate copies of treatment records 
from Aspen Medical Group; a duplicate copy of Dr. Kennedy's 
October 1992 statement; a duplicate copy of a magnetic 
resonance imaging (MRI) report from HealthScan; and extensive 
evidence from HealthEast, the University of Minnesota 
Hospitals, and Dr. Kioski.  Although much of the evidence 
submitted from the last three sources consists of duplicate 
copies of evidence previously considered, some of the 
evidence does appear to be "new," in the sense that it was 
not previously submitted to VA.  However, all of this 
evidence serves to confirm the sequence of events described 
above, i.e., the sudden onset of shoulder pain in early-to-
mid November 1970, followed by hospitalization on November 
28, 1970, and a diagnosis of brachial neuropathy/Parsonage-
Turner syndrome.

The only evidence considered from entirely new sources 
consists of progress notes dated from November to December 
1992 from Maplewood Physical Therapy (Maplewood), a private 
health care facility, and the report of a VA examination 
dated in September 1997.  Of particular note is a progress 
note dated in November 1992 from Maplewood, at which time it 
was noted that the veteran had a diagnosis of left brachial 
plexopathy, and which noted that the disorder had first been 
diagnosed in 1969.  However, the Board again finds that this 
date, which apparently was reported to the examiner by the 
veteran, is in error, as extensive other evidence indicates 
that the first diagnosis of such disorder was rendered in 
November 1970.

The report of the VA general medical examination, dated in 
September 1997, also indicates that "[i]n 1969, he had an 
episode of severe left shoulder pain accompanied by weakness 
and persistence of pain in his left shoulder.  He was 
evaluated at the University of Minnesota Hospital by Dr. 
Kennedy and Dr. Resch."  However, as noted previously, 
treatment notes from the time period in question, including 
statements made by Dr. Kennedy, indicate that Dr. Kennedy 
first treated the veteran in December 1970.  Furthermore, a 
statement from Dr. Resch, dated in April 1977 indicates that 
the veteran had been under his care since 1974, with a 
diagnosis of status post-brachial plexitis (Parsonage-Turner 
syndrome).  Dr. Resch indicated that "[t]he condition 
initially occurred in 1971."  Thus, the Board finds that the 
evidence conclusively indicates that the veteran was not 
treated by these physicians in 1969, as reported by the 
veteran.  Furthermore, the Board notes that the VA examiner 
commented that "[t]he patient has a history of left brachial 
neuritis.  This of course is not a recurrent illness nor is 
it associated with progression.  I suspect what happens is 
that because of weakness of the deltoid and other muscles of 
the left shoulder he gets pain when he overdoes the use of 
the left arm doing physical labor."

In addition, the veteran testified at a hearing before an RO 
hearing officer in May 1997.  At that time, he stated that he 
was first hospitalized at the University of Minnesota in 
November 1970.  He stated that he underwent at least one week 
of testing before the doctors were able to diagnose his 
disorder.  He reported that he saw a chiropractor prior to 
this hospitalization, but he did not state when, and stated 
that he could not procure these records because the building 
where he was treated had since been demolished.

The veteran has also asserted that his shoulder disorder is 
due to exposure to Agent Orange.  In this regard, under the 
provisions of 38 C.F.R. § 3.309(e) (1999), if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e) shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  These diseases include chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  Further, according to 38 C.F.R. § 3.307(a)(6)(iii), 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  Id.

However, the Board has found no evidence which indicates that 
the veteran ever served in the Republic of Vietnam during the 
Vietnam era.  Indeed, the veteran himself, in a letter dated 
in February 1997 to his United States Senator, stated that 
his only overseas service was a one-year period from August 
1968 to August 1969, at which time he was stationed at Udorn 
Toni Air Base in Udorn, Thailand.  He asserted that he worked 
on aircraft which he believed had either flown through or 
carried Agent Orange, and that some Agent Orange may have 
drifted by air current over his base in Thailand.  
Furthermore, the veteran testified during his May 1997 
hearing that he spent his entire overseas tour of duty in 
Thailand.  Thus, absent any evidence that the veteran ever 
served in Vietnam, he is unable to take advantage of the 
presumptive provisions of this regulation, and must provide 
actual evidence that he:  (1) was exposed to Agent Orange in 
service; and (2) that his current disorder is related to such 
exposure.

However, a review of the veteran's claims file reveals no 
medical evidence which links his brachioplexopathy to his 
claimed exposure to Agent Orange in the late 1960s.  Indeed, 
the only evidence which would tend to relate the veteran's 
current brachioplexopathy to his active duty service, to 
include alleged Agent Orange exposure, is his own assertions, 
made in various correspondence sent to the VA and during the 
course of his May 1997 hearing.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his current left brachioplexopathy.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet.App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  Furthermore, where, 
as here, resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet.App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final December 1993 rating 
decision, it is not material.  Although the evidence is 
relevant to the issue of the presence of a current left 
shoulder disorder, there is still no competent medical 
evidence linking such disorder to service several decades 
earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for incomplete paralysis, left upper 
brachial plexus, to include as a result of exposure to 
herbicides.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection for a nervous 
disorder.  See Graves v. Brown, 8 Vet.App. 522, 524-525 
(1996) and Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence, such as an opinion, preferably based on 
review of the medical evidence, that he suffers from a 
current left brachial plexus disorder which is related to a 
disease or injury suffered in service, or to his alleged 
Agent Orange exposure.
 
II.  Service connection claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of Court, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A.  Migraine headaches

Evidence relevant to the veteran's claim for service 
connection for migraine headaches includes his service 
medical records.  At the time of the veteran's service 
enlistment examination dated November 10, 1965, migraine 
headaches were not noted, and the veteran's head and 
neurologic system were listed as normal.  

However, eight days later, on November 18, 1965, the veteran 
was first treated for headaches.  At that time, the veteran 
reported that the onset of his headaches was 2 or 3 years 
earlier, at which time he was told he had migraines.  He 
stated that he had been prescribed Cafergot, and had had good 
results on this medication.  He stated that he had these 
headaches an average of twice per month.  A neurologic 
examination was normal.  The examiner diagnosed classic 
migraine.

The veteran was again seen in November 1966, at which time it 
was noted that the veteran had a "history of migraine 
headaches for several years."  The veteran reported that he 
began having these headaches at about the age of 13.  
Examination again revealed no neurologic deficits.  The 
examiner diagnosed migraine headaches, well-controlled on 
Cafergot.  The examiner also noted that since the veteran's 
headaches were becoming fewer in frequency and were 
controlled by Cafergot, he could be awarded a waiver for 
flying.

The veteran was seen a third time in September 1968, at which 
time the veteran reportedly had a recurrence of migraine 
headaches.  He stated that he had had such headaches since 
the 5th grade.  The examiner diagnosed a migraine.  
Subsequent visits in December 1968 and March 1969 did not 
note any findings or diagnoses, but Cafergot was prescribed.

At the time of the veteran's separation examination in May 
1969, the examiner noted that the veteran had been treated 
for migraine headaches in January 1969, and that he had 
responded well to treatment, with no complications or 
sequelae.

Relevant post-service evidence includes the report of a VA 
examination conducted in April 1971.  At that time, the 
examiner stated that "[a] review of the C-folder and the 
patient's treatment records in service reveals that there was 
a hereditary tendency towards migraine which was present in 
the mother and he also was treated for it with Cafergot prior 
to entering service."  No relevant diagnosis was rendered.

The only other relevant post-service medical evidence is the 
September 1997 report of a VA examination.  At that time, the 
veteran stated that he had had migraine headaches during his 
childhood, and was often immobilized because of the pain, 
photophobia and sonophobia.  He reported that he had been 
treated with Cafergot and biofeedback, which had worked quite 
successfully.  He reported that he had not had any migraine 
headaches for the past 2 or 3 years.  He also reported that 
his mother had had migraines.  The examiner did not render a 
diagnosis per se, but noted that the veteran's headaches were 
under good control, and that they very likely had decreased 
because of the veteran's age rather than his biofeedback.  In 
any case, the examiner stated that he was well.

As noted above, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  Regulations provide 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural  progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); C.F.R. § 3.306(a) (1999).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet.App. 268, 271 (1993); Hensley v. Brown, 5 
Vet.App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1131, 1132 (1999).  The presumption 
of sound condition provides that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not detected.  Where a report of service 
entrance examination is not of record, the Board must accord 
the veteran the presumption of soundness at service entry, 
absent clear and unmistakable evidence to the contrary.  The 
term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.304; Crowe v. Brown, 7 
Vet.App. 238 (1994).

An analysis of these records reveals that migraine headaches 
were not noted at the time of the veteran's service entrance 
examination in November 1965.  However, the Board finds that, 
despite the lack of a notation of migraines at entrance, 
clear and unmistakable evidence exists to indicate that such 
a disorder preexisted service.  The veteran was first treated 
for migraines barely a week after service entrance, at which 
time he reported a long history of suffering from this 
problem, and a history of having been prescribed prescription 
drugs to treat it.  Furthermore, the Board notes that the 
drug that the veteran was prescribed for this disorder 
several years before service entrance, i.e., Cafergot, is the 
same drug that was repeatedly prescribed by physicians during 
service for migraines.  Finally, the Board notes that this 
conclusion is buttressed by the statements made by the 
examiner who performed the April 1971 VA examination, who 
stated that he or she had reviewed the veteran's claims file, 
which revealed that the veteran had been treated for 
migraines with Cafergot prior to entering service.

It must next be determined whether the veteran's pre-existing 
condition was aggravated by service.  When a condition is 
properly found to have been pre-existing, either because it 
was noted at entry or because pre-existence was demonstrated 
by clear and unmistakable evidence, the presumption of 
aggravation provides that a pre-existing injury or disease 
will be considered aggravated by active service where there 
is an increase in the disability during such service, unless 
there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet.App. 238 (1994).  A temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability.  Hunt v. Derwinski, 1 Vet.App. 292, 
296 (1991).

The veteran has not produced any evidence that his migraine 
headache disorder worsened in any permanent manner beyond 
that degree of disability that existed at entrance into 
service.  The veteran's service medical records indicate that 
the veteran was treated on several occasions for such 
headaches in service, generally following specific 
precipitating stressful incidents, such as when the veteran 
was exposed to extreme heat or was fatigued from lack of 
sleep.  Treatment consisted of the use of Cafergot.  However, 
despite being periodically symptomatic, it appears that his 
migraines were generally "well controlled" on medication. 

Although these reports indicate that the veteran's pre-
existing disorder was periodically symptomatic, particularly 
following physical stress, temporary flare-ups or 
exacerbations of a pre-existing disorder are not sufficient 
to be considered aggravation in service.  See Hunt, 1 
Vet.App. at 297.  There is no indication in the records that 
these incidents represent a worsening of the veteran's 
migraine disorder.  Furthermore, the veteran's separation 
examination did not note the current presence of migraines, 
and noted that while he had been treated for the disorder in 
service, the disorder responded well to this treatment, and 
there were no current sequelae.  This notation fails to 
indicate that the disorder the veteran had upon entry into 
service, i.e. migraine headaches, was in any way worse upon 
separation from service than it was four years earlier upon 
entry.  Therefore, absent evidence of inservice aggravation, 
the veteran's claim for service connection for migraine 
headaches must be denied as not well grounded.

B.  PTSD and major depressive episode

In reviewing the veteran's claim for service connection for 
PTSD and major depressive episode, the Board notes that the 
only medical evidence relating to the issue of the current 
existence of a psychiatric disorder consists of psychiatric 
and psychological examinations conducted as part of a VA 
general medical examination in September 1997.  At the time 
of the psychological examination, which was conducted first, 
the veteran reported that he had suffered from depression 
during his first year back home from the military, and had 
been hospitalized on two occasions in 1969-1970 at Miller 
Hospital for depression.  He received shock treatment, 
outpatient treatment and medications, and other than one 
relapse, had recovered from it, with no subsequent bouts of 
depression.  At the time of the current examination, the 
veteran underwent extensive psychological testing, including 
the Minnesota Multiphasic Personality Inventory 2 (MMPI-2), 
the Clinician Administered PTSD Scale (CAPS), and the 
Mississippi Scale for Combat-Related PTSD.  Results of the 
MMPI-2 were "well within normal limits," with no indication 
of the depression reported by the veteran or any indications 
of symptomatology related to a diagnosis of PTSD.  The 
examiner noted that "[t]hese results were discussed with the 
veteran who basically agreed that he did not have any 
emotional issues that were troubling him."  The examiner 
further stated that the results of the Mississippi Scale for 
Combat-Related PTSD were significantly below the mean score 
suggested for the PTSD group.  Finally, the examiner 
determined that the results of the CAPS testing were "not 
supportive of a diagnosis of Post Traumatic Stress 
Disorder."  

In conclusion, the examiner summarized these results as 
follows:

[The veteran] apparently heard that 
service connection was available for 
psychological stress related to the 
Vietnam experience and so he had applied.  
However, he does not meet the 
requirements for this diagnosis, either 
in terms of the stressor, as well as the 
symptoms.  His hospitalization for 
Depression in 1969 may have been related 
to his reaction to his Thailand 
experience and also his reaction to the 
way his mother treated him and his 
siblings.  This apparently cleared up 
within a year and he denies having [had] 
any psychological reactions in this 
regard since that time.

The examiner rendered a sole Axis I diagnosis of a history of 
major depressive episode, non-recurring.

At the time of the psychiatric examination, conducted later 
that day, the examiner noted that he had reviewed the 
veteran's claims folder and chart, as well as the results of 
the psychological testing summarized above.  The veteran 
stated that his only history of a psychiatric disorder 
occurred when he was hospitalized for 6 weeks in 1971 at 
Miller Hospital, and again in 1972 for shock treatment for 
depression.  The veteran stated that he recovered and had not 
had any treatment since that time.  Following a mental status 
examination, the examiner commented that the veteran had a 
history of depression occurring a quarter century ago, from 
which he seemed to have made an excellent recovery.  He was 
not currently depressed.  The examiner rendered an Axis I 
diagnosis of a history of major depressive episode, 
nonrecurrent.   

The Board thus finds no evidence that the veteran has ever 
been diagnosed with PTSD, or any evidence that the veteran 
currently suffers from any other psychiatric disorder, 
including depression.  Although the veteran suffered from a 
major depressive episode almost immediately upon his 
separation from service approximately 30 years ago, the 
veteran himself has repeatedly stated that he has not 
suffered from depression since that time, and both examiners 
diagnosed the disorder by history only, nonrecurrent.  As a 
well-grounded claim requires medical evidence of a current 
disability, the veteran's claim for service connection for 
PTSD and major depressive episode must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

C.  Conclusion

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of well-grounded claims for entitlement to service connection 
for migraine headaches and PTSD and major depressive episode, 
and the claims must be denied on that basis.  As the duty to 
assist is not triggered here by the submission of well-
grounded claims, the Board finds that VA has no obligation to 
further develop the veteran's claims, including requesting 
further medical examinations or opinions.  See Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that employed by the RO&IC.  The RO&IC denied the 
veteran's claims on the merits, while the Board has concluded 
that the claims are not well grounded.  The Board has 
therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claims for service 
connection for migraine headaches and PTSD and major 
depressive episode. Accordingly, there is no further duty on 
the part of VA to inform the veteran of the evidence 
necessary to complete his application for these benefits.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

III.  Proper disability rating for ureteral calculi

The veteran has claimed entitlement to a compensable rating 
for his service-connected ureteral calculi.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in October 1997.  Accordingly, his claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

A review of the veteran's claims file reveals that he passed 
ureteral stones on two occasions in service, in late December 
1967/early January 1968, and again in July 1969.  After 
service, the veteran was seen in November 1970 at the 
University of Minnesota Hospital for complaints of left 
testicular pain and dysuria, at which time he was 
hospitalized for several days.  At that time, the veteran 
reported having first passed a kidney stone in 1968 in 
service, and stated that he had passed three more stones 
since that time.  At the time of hospitalization, the results 
of an intravenous pyelogram (IVP) were normal, with no stones 
found.  The discharge diagnosis following this 
hospitalization was prostatitis.

The only other relevant evidence is the report of a VA 
urology examination conducted in September 1997.  At that 
time, the veteran gave a history of passing uric stones in 
the urine for many years, with the last instance having 
occurred about 20 days earlier.  He stated that it was 
usually manifested by pain in the right flank, radiating down 
to his right testicle.  There were no current complaints of 
pain or urinary symptoms.  Physical examination was normal, 
and kidney, ureter and bladder (KUB) x-rays did not show any 
evidence of stones.

The veteran's ureteral calculi disorder has been evaluated as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7508, pursuant to 
which the severity of nephrolithiasis is evaluated.  Under 
this code, this disorder is to be rated as hydronephrosis (DC 
7509), except in cases of recurrent stone formation requiring 
one or more of the following:  1) diet therapy; 2) drug 
therapy; or 3) invasive or noninvasive procedures more than 
two times per year.  In such a case, a 30 percent rating is 
warranted under DC 7508.  However, a review of the evidence 
described above does not reveal that the veteran has 
recurrent stone formation which has required any of the three 
treatment methods noted above.  Therefore, a rating under DC 
7508 is not warranted, and the Board shall turn its analysis 
to the hyponephrosis criteria under DC 7509.

Under DC 7509, a 10 percent rating is warranted for 
hyponephrosis with only an occasional attack of colic, not 
infected and not requiring catheter drainage.  A 20 percent 
rating is warranted if there are frequent attacks of colic, 
requiring catheter drainage.  Finally, a 30 percent rating is 
warranted if there are frequent attacks of colic with 
infection (pyonephrosis), with kidney function impaired.

A review of the evidence presented above reveals that while 
the veteran clearly suffered form ureteral calculi on two 
occasions in service, the veteran has not been treated for or 
diagnosed with this disorder since service.  Although the 
veteran has reported having passed kidney stones since 
service, his only examinations for such a disorder, in 
November 1970 and September 1997, found no evidence of this 
disorder.  The Board acknowledges the veteran's contention 
that he passed three stones between 1968 and the time of 
treatment in 1970, and again passed a stone 20 days prior to 
his VA examination in September 1997.  However, the Board 
finds that this frequency, separated by a period of nearly 27 
years, does not constitute an "occasional attack of colic," 
as contemplated by a 10 percent rating under DC 7509.  

In this regard, VA regulations provide that in every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).  Therefore, 
since there is no evidence that the veteran suffers from 
occasional attacks of colic, a compensable rating for 
ureteral calculi is not warranted by the evidence.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's ureteral calculi.  The Board would point out that 
its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO&IC for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

IV.  Entitlement to a 10 percent evaluation based on multiple
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324

Pursuant to the provisions of 38 C.F.R. § 3.324 (1999), 
whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.

Rating decisions have established that the veteran is service 
connected for the following disorders, each rated as 
noncompensably disabling: ureteral calculi and a fracture of 
the right index finger.  However, a review of the evidence 
reveals nothing which would indicate that the veteran's 
noncompensable service-connected disabilities have interfered 
with normal employability.  On the contrary, the veteran is 
currently self-employed as a designer and builder of fluid 
handling equipment for navigation.  He has reported that this 
business is quite successful, stating that his biggest 
customer is Federal Express, for whom he has installed his 
equipment all over the world.  He stated that he maintains an 
office in his home and coordinates everything from there by 
computer.  Furthermore, there is no evidence that his 
ureteral calculi or his fracture of the right index finger 
are in any way symptomatic at present.  The Board has thus 
been unable to locate any evidence that the veteran has ever 
been hindered in his attempts to procure work due to his 
service-connected disorders, or even any clear allegation of 
such.  Therefore, in the absence of evidence of clear 
interference with normal employability, the veteran's claim 
for a 10 percent rating under 38 C.F.R. § 3.324 must be 
denied.


ORDER


New and material evidence having not been submitted, service 
connection for incomplete paralysis, left upper brachial 
plexus, to include as a result of exposure to Agent Orange, 
is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for migraine headaches is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for PTSD and major depressive episode is 
denied.

The noncompensable disability rating initially assigned for 
the veteran's ureteral calculi was proper, and thus a 
compensable rating for this disorder is denied.

A compensable rating based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

